         Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 1 of 12



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X   Case No.: 1:17-cv-09983
VICTOR PAYANO,

                                   Plaintiff,

                 -against-

1652 POPHAM ASSOCIATES, LLC and
PROTO PROPERTY SERVICES, LLC,

                                    Defendants.
-----------------------------------------------------------------------X

             STIPULATION OF SETTLEMENT AND RELEASE AGREEMENT

       This Stipulation of Settlement and Release Agreement (“Agreement”) is entered into by
between VICTOR PAYANO (hereinafter referred to as “Plaintiff”) and 1652 POPHAM
ASSOCIATES, LLC (hereinafter, “1652 Popham”) and PROTO PROPERTY SERVICES, LLC
(hereinafter, “Proto”), (1652 Popham and Proto are collectively referred to herein as
“Defendants”) (Plaintiff and Defendants may from time to time be referred to herein individually
as “Party” or collectively as the “Parties”).

                                   RECITALS AND BACKGROUND

        WHEREAS, on December 21, 2017 Plaintiff filed a Complaint in the United States
District Court for the Southern District of New York (“SDNY”) against Defendants under the
Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) alleging that
Defendants failed to pay wages and overtime, Case No.: 17-cv-09983 (“Civil Action”);

        WHEREAS, Plaintiff and Defendants seek to amicably resolve any and all matters in
controversy, disputes, causes of action, claims, contentions, and differences between them with
regard to Plaintiff’s claims under the FLSA and NYLL related to the Civil Action, and the
Parties bona fide dispute regarding same;

        WHEREAS, Defendants deny and continue to deny all of the allegations made by
Plaintiff in the Civil Action, whether under the FLSA and NYLL or otherwise, and have denied
and continue to deny that they are liable or owe damages to anyone with respect to the alleged
facts or causes of action asserted in the Civil Action. Nonetheless, without admitting or
conceding any liability or damages whatsoever, Defendants have agreed to enter into this
settlement on the terms and conditions set forth in this Agreement to avoid the burden, expense,
and uncertainty of continuing the Civil Action;

        WHEREAS, the purpose of this Agreement is to settle fully and finally all claims
Plaintiff has asserted, or could have asserted under the FLSA and/or the NYLL against

                                                  Page 1 of 12
        Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 2 of 12



Defendants, including all claims asserted in the Civil Action, in order to avoid the burden,
expense and uncertainty of continuing the Civil Action;

         WHEREAS, Plaintiff, in consultation with his attorneys, Abdul K. Hassan Law Group
PLLC, 215-28 Hillside Avenue, Queens Village, New York 11427 (hereinafter referred to as
“Counsel for Plaintiff”) has analyzed and evaluated the merits of the claims made against
Defendants and the impact of this Agreement on Plaintiff, and based upon such analysis and
evaluation, and recognizing the substantial risks of continued litigation, including the possibility
that the FLSA and NYLL claims within the Civil Action, if not settled now, might not result in
any recovery whatsoever, or might result in a recovery that is less favorable and that would not
occur for several years, Plaintiff is satisfied that the terms and conditions of this Agreement are
fair, reasonable, and adequate and that this Agreement is in his best interest;

        WHEREAS, 1652 POPHAM ASSOCIATES, LLC, in consultation with their attorneys,
Milber Makris Plousadis & Seiden, LLP, 1000 Woodbury Road, Suite 402, Woodbury, New
York 11797 (“MMPS”), and PROTO PROPERTY SERVICES, LLC, in consultation with their
attorneys, Kaufman, Dolowich & Voluck, LLP, 135 Crossways Park Drive, Suite 201,
Woodbury, New York 11797 (“KDV”) (MMPS and KDV are collectively referred to herein as
“Counsel for Defendants”), have analyzed and evaluated the merits of the claims made against
them, their defenses, and the impact of this Agreement on them, and based upon such analysis
and evaluation, and recognizing the substantial risks of continued litigation, including the
possibility that the FLSA and NYLL claims within the Civil Action, if not settled now, might
result in an outcome less favorable to them, and Defendants are satisfied that the terms and
conditions of this Agreement are fair, reasonable, and adequate and that this Agreement is in
their best interest;

       NOW, THEREFORE, in consideration for the sums as outlined below, Plaintiff and
Defendants have reached a full and final compromise and settlement of any and all matters in
controversy, and hereby agree as follows:

        1.     NO ADMISSION OF LIABILITY: The Parties hereto recognize and agree that
Defendants do not admit, and expressly deny, any violation of law or any liability to Plaintiff or
to anyone else as a result of, or growing out of, the matters set forth in the FLSA and NYLL
claims within the Civil Action, including, but not limited to, the Causes of Action in the
Complaint filed on December 21, 2017, SDNY Case No.: 17-cv-09983 (“Complaint”), or which
could have been raised in a lawsuit, or which otherwise involve Plaintiff’s employment
relationship with Defendants as governed by the FLSA and NYLL.

        2.     RELEASE: In consideration for the payment called for herein, Plaintiff
(sometimes hereinafter referred to as the “Releasor”), does hereby completely, irrevocably and
unconditionally release and forever discharge Defendants, 1652 POPHAM ASSOCIATES, LLC
and PROTO PROPERTY SERVICES, LLC, their representatives, members (including, but not
limited to, Demetrios Moragianis, John Lankenau, and each their respective heirs, successors and
assigns) owners, directors, divisions, affiliates, subsidiaries, parents, present and former officers,
agents, shareholders, directors, trustees, insurers (including, but not limited to, United States
Liability Insurance Group, Mount Vernon Fire Insurance Co., and Great American Insurance
Group), attorneys (including, but not limited to, Milber Makris Plousadis & Seiden, LLP and

                                            Page 2 of 12
       Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 3 of 12



Kaufman, Dolowich & Voluck, LLP), employees, employee benefit plans, the current and
former plan administrators and trustees, whether in their individual or official capacities, of any
pension, welfare or other benefit plan available to present or former employees and any such
plan, and each and every one of them their heirs, executors, administrators, successors and
assigns (all of which are hereinafter referred to collectively as the “Releasees”) from any and all
claims within the Civil Action and/or the Complaint filed therein; which includes claims and
allegations for wage and hour violations under federal, state and/or local law, including, but not
limited to, the New York State Labor Laws, the New York Wage Theft Prevention Act, the New
York Miscellaneous Industries Wage Order, and/or the Fair Labor Standards Act, each as
amended, as well as any actions, claims, grievances, complaints, debts, controversies, judgments,
administrative claims and demands whatsoever that Plaintiff his respective heirs, executors,
administrators, agents, successors, and assigns had or now has or may have against Defendants
and/or the Releasees from the beginning of time to the date of this Agreement, concerning
violations or allegations of unpaid compensation, minimum wages, overtime, commissions, or
unpaid wages in any form, whether based on common law, statute, the FLSA, the NYLL, or any
other law, regulation, or ordinance governing the payment of wages, or otherwise. This release
specifically includes all claims for unpaid overtime, back pay, improper deductions, travel time,
spread of hours pay, split-shift pay, accrued benefit time, liquidated damages, attorneys-fees and
costs, wage-related penalties (including any civil penalties associated with the alleged failure to
comply with NYLL § 195 et. seq.) bonuses, expense reimbursements, severance pay, gratuities,
tip credits, tip allowances, service charges and retained gratuities related to Plaintiff’s
employment with 1652 POPHAM ASSOCIATES, LLC and/or PROTO PROPERTY
SERVICES, LLC, and/or his association with the Releasees.

        3.      DISMISSAL OF THE CIVIL ACTION: Plaintiff further understands and
agrees that this Agreement and the promises made by Defendants herein are made conditionally
and contingent upon Defendants’ receipt of: (i) this Agreement fully executed by Plaintiff, which
includes a completed Medicare Release contained in Paragraph 10 herein; (ii) an Order of the
SDNY approving this Agreement; and (iii) an Order of the SDNY dismissing with Prejudice, the
Civil Action, Case No.: 17-cv-09983, in its entirety, including any and all claims therein whether
for violations of the FLSA, NYLL, or otherwise.

        4.     PAYMENT: In consideration for the release contained in Paragraph 2 and all
other promises and agreements made by Plaintiff herein, and in full and final satisfaction of these
matters, including dismissal of the Civil Action, the Complaint filed therein, and any other
related claims Plaintiff did or reasonably could have made based on such allegations, Defendants
agree to pay Plaintiff the sum of $60,000.00 (Sixty Thousand Dollars and Zero Cents)
(“Settlement Payment”). Defendants shall issue the Settlement Payment to Plaintiff within thirty
(30) days after their receipt of: (i) this Agreement, fully executed by Plaintiff, which includes a
completed Medicare Release contained in Paragraph 10 herein; (ii) a completed, fully-executed
IRS Form W-4 for Plaintiff (iii) a completed, fully-executed IRS Form W-9 for Plaintiff; (iv) a
completed, fully-executed IRS Form W-9 for Counsel for Plaintiff; (v) an Order from the SDNY
approving this Agreement in its entirety; (vi) an Order from the SDNY dismissing with prejudice
the Civil Action, Case No.: 17-cv-09983, in its entirety, including all causes of action alleged
therein whether for claims under the FLSA, NYLL, or otherwise. The Settlement Payment shall
be made by four (4) checks to be allocated as follows:


                                           Page 3 of 12
       Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 4 of 12



           A)     1652 Popham shall provide one (1) payroll check in the amount of
$19,650.00 (Nineteen Thousand, Six Hundred and Fifty Dollars and Zero Cents) made
payable to “Victor Payano”, representative of all claims for alleged wages, overtime, and any
and all other wage or employment-related claims, less applicable taxes, withholdings and
deductions. In January 2019, one IRS Form W-2 will be provided to Plaintiff in accordance with
IRS regulations with regard to this payment.

            B)      1652 Popham’s insurer shall provide one (1) gross check in the amount of
$20,000.00 (Twenty Thousand Dollars and Zero Cents) made payable to “Victor Payano”,
representative of all claims in the Civil Action, from which no taxes, withholdings or deductions
shall be taken. In January 2019, one IRS Form 1099-MISC (Box 3), may be provided to Plaintiff
in accordance with IRS regulations with regard to this payment.

           C)      1652 Popham’s insurer shall provide one (1) gross check in the amount of
$10,350.00 (Ten Thousand, Three Hundred and Fifty Dollars and Zero Cents) made payable
to “Abdul Hassan Law Group, PLLC”, representing partial payment of a 1/3 contingency
attorney fee ($19,824), and costs ($526), and from which no taxes, withholdings or deductions
shall be taken. In January 2019, one IRS Form 1099-MISC (Box 14), may be provided to
Counsel for Plaintiff in accordance with IRS regulations with regard to this payment.

           D)      One (1) gross check from, or on behalf of, Proto in the amount of
$10,000.00 (Ten Thousand Dollars and Zero Cents) made payable to “Abdul Hassan Law
Group, PLLC” representing partial payment of a 1/3 contingency attorney fee ($19,824), and
costs ($526), and from which no taxes, withholdings or deductions shall be taken. In January
2019, one IRS Form 1099 may be provided to Counsel for Plaintiff in accordance with IRS
regulations with regard to this payment.

            E)     The Settlement Payment shall be delivered by mailing the four (4) checks
referenced in this Paragraph 4 to Counsel for Plaintiff via overnight mail or certified mail,
return receipt requested, to the attention of: Abdul K. Hassan, Esq., Abdul K. Hassan Law Group
PLLC, 215-28 Hillside Avenue, Queens Village, New York 11427.

            F)     Without releasing Defendants from their ultimate obligation to ensure the
Settlement Payment is delivered to and received by Plaintiff and Counsel for Plaintiff,
Defendants will be considered to have fulfilled their obligations regarding the deadline for
issuance of the Settlement Payment as contemplated in this Paragraph 4 by submitting the
checks referenced in this Paragraph 4 to either the custody and control of a United States Postal
Service employee, a United States Postal Service Mailbox, or any other receptacle authorized for
receipt of United States Postal Service Mail, on or before deadline for issuance of the Settlement
Payment as contemplated by this Paragraph 4. The Parties agree that any delay in delivery of
the Settlement Payment that is caused by, or may be attributed in whole or in part to any act or
omission of the United States Postal Service or other mail carrier, shall toll the deadline for
issuance of the Settlement Payment as contemplated within this Paragraph 4, and shall not be
considered a breach of this agreement on behalf of Defendants and/or the Releasees in any way.

       5.    NO OTHER PAYMENTS OR BENEFITS DUE AND OWING: Plaintiff
hereby acknowledges and agrees that with regard to his claims for wages and/or overtime against

                                          Page 4 of 12
        Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 5 of 12



Defendants, whether under the FLSA and NYLL or otherwise, including, but not limited to,
claims for wages and overtime alleged in the Civil Action and/or those alleged in the First,
Second, and Third Causes of Action in the Complaint, that other than the Settlement Payment as
set forth in Paragraph 4 of this Agreement, no other wage or wage-related payments, including,
but not limited to, payments of income, wages, overtime, vacation time, or other benefits of any
kind are owed to him by Defendants. Plaintiff acknowledges and agrees that the Settlement
Payment being made by Defendants is in excess of any amount Defendants are or may be
obligated to provide to Plaintiff, or that would normally be provided to Plaintiff upon the
resignation, termination and/or separation of his employment with Defendants or the Releasees,
and that it is being provided solely in consideration of Plaintiff’s signing this Agreement and the
mutual promises, covenants and agreements set forth herein.

        6.      INCOME TAXATION: Defendants make no representations or warranties
regarding any tax issues relating to the payments provided for in Paragraph 4 above, and
Plaintiff acknowledges that he has not relied upon any advice from Defendants or Defendants’
agents, employees, attorneys or representatives, concerning the taxability of the amounts to be
paid under this Agreement or otherwise. In the event that taxes are assessed against Plaintiff as a
result of the payment made hereunder, Plaintiff shall be solely responsible for the payment of
such taxes, interest and/or penalties as may be assessed against him for federal, state and local
income taxes and unemployment taxes and to the extent permitted by law including the FLSA,
and shall indemnify and hold Defendants including their insurers, harmless for any such liability,
interest or penalties related thereto.

            A)      Interpretation of this Agreement by Taxing Authorities: In the event the IRS
or any other taxing authority or governmental agency (whether federal, state or local) makes a
determination that additional taxes are owed by any party, each party shall be responsible for
their share of such taxes and their individual defense of such matter.

        7.      NO OTHER CLAIMS: Plaintiff represents that, other than the Civil Action and
Complaint filed therein, he has not filed any complaints or charges, either formal or informal,
against Defendants and/or the Releasees with any other local, state, or federal agency or court
relating to the matters alleged in the Civil Action and/or Complaint filed therein. Plaintiff agrees
to withdraw the causes of action asserted in Civil Action and Complaint therein, and not to file
any other causes of action against Defendants arising from any claims that were raised or could
have brought against Defendants from the beginning of the world up to the date of this
Agreement for overtime, commissions, unpaid wages, or any other payments or remunerations
for services related to or arising out of Plaintiff’s employment relationship with Defendants
and/or the Releasees, whether based on common law or otherwise, which specifically includes
all claims for unpaid overtime, back pay, improper deductions, travel time, spread of hours pay,
split-shift pay, accrued benefit time, liquidated damages, attorneys-fees and costs, wage-related
penalties (including any civil penalties associated with the alleged failure to comply with NYLL
§ 195 et. seq.), bonuses, expense reimbursements, severance pay, gratuities, tip credits, tip
allowances, service charges and retained gratuities during Plaintiff’s employment with
Defendants and/or the Releasees. The Parties acknowledge that this Agreement does not limit
any Party’s right, where applicable, to file or participate in an investigative proceeding of any
federal, state or local governmental agency. However, to the extent permitted by law, Plaintiff


                                           Page 5 of 12
        Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 6 of 12



agrees that if any such claim is made, Plaintiff shall not be entitled to recover any individual
monetary relief or other individual remedies.

       8.      NO FUTURE EMPLOYMENT OR TENANCY:

           A)      Plaintiff acknowledges and agrees that he is not currently an active employee
of Defendants or the Releasees. Plaintiff also agrees that he hereby relinquishes any and all rights
he may have to either directly or indirectly: (i) be employed by; (ii) be assigned to; (iii) work for;
(iv) seek employment with or apply to; (v) accept employment with; or (vi) provide services in
exchange for compensation in any capacity to (including, but not limited to, as an employee,
independent contractor, consultant or temporary employee) either the Defendants or the
Releasees, unless Plaintiff’s current or future employer is purchased or acquired by any of the
Defendants or Releasees. Plaintiff agrees that he will not knowingly seek, apply for, or accept
any employment or assignment to which he has relinquished any rights. Plaintiff agrees that his
signing of this Agreement will constitute good and sufficient cause to reject any application
Plaintiff might make despite this provision, or to terminate Plaintiff’s employment if he should
obtain such employment.

            B)      Plaintiff additionally hereby relinquishes any and all rights he may have to
either directly or indirectly be owner, part-owner, shareholder, tenant or lessee, sub-tenant or
sub-lessee of any property owned or managed, whether in whole or in part, by the Defendants
and/or Releasees, unless Plaintiff’s current or future housing accommodation, or property in
which Plaintiff already holds ownership or other rights, is purchased, acquired, or becomes
managed by the Defendants and/or Releasees. Plaintiff agrees that he will not knowingly seek,
apply for, or accept any housing accommodation or other property rights which he has
relinquished herein. Plaintiff agrees that his signing of this Agreement will constitute good and
sufficient cause to reject any application for housing or offer to purchase property Plaintiff might
make despite this provision, or to otherwise terminate, discontinue, and/or not renew Plaintiff’s
tenancy if he should obtain such property rights.

       9.      NO ASSIGNMENT OF BENEFITS: Plaintiff acknowledges that he has not
previously transferred, assigned or conveyed any right or claim released in this Agreement.

       10.     MEDICARE RELEASE BY PLAINTIFF.

           A)      The parties intend to comply with the Medicare Secondary Payer Act (42
U.S.C. §1395y) and to protect Medicare’s interests, if any, in this settlement. Plaintiff
understands and agrees that as used herein, the term “Medicare” includes Medicare Part A
(Hospital Insurance), Medicare Part B (Medical Insurance), Medicare Part C (Medicare
Advantage Organizations) and Medicare Part D (Prescription Drug Insurance). Plaintiff has not
been identified as Medicare recipient and the Plaintiff hereby expressly represents and warrants
that Medicare has not made any payments to or on the Plaintiff’s behalf as a result of or in any
way related to the injuries alleged in the Complaint.

           B)      Plaintiff acknowledges, however, that if Plaintiff received benefits that have
or may have been paid by an insuring entity affording benefits payable for medical care and/or
treatment, as further consideration and inducement for this settlement, Plaintiff agrees to defend,

                                            Page 6 of 12
        Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 7 of 12



indemnify, protect and hold harmless Defendants from any and all liens, rights of subrogation,
indemnification claims, contribution claims, defense claims, losses, liability, actions, damages,
causes of action, judgments, costs and expenses, including attorneys’ fees, whatsoever made by
or sustained by or arising from any person, corporation, partnership, state or federal government,
governmental agency, hospital, or any other medical provider, health care provider, disability or
insurance benefits providers, workers compensation carrier, Medicare, Medicaid, or any other
entity arising in whole or in part out of the care and treatment, or in any way connected to the
care and treatment, provided to the Plaintiff for the injury/injuries alleged in the Complaint.

           C)     In addition to the Release and Discharge set forth above and in consideration
of the payments set forth in this Agreement, Plaintiff hereby waives any cause of action and/or
Private Cause of Action under 42 US Code §1395y (b)(3)(A), and releases and forever
discharges Defendants from any obligations based on any known claim arising out of the failure
of Defendants to provide for a primary payment or appropriate reimbursement pursuant to 42 US
Code §1395y (b)(3)A).

            D)     Plaintiff agrees to indemnify, defend and hold harmless Defendants for any
claim, loss or payment Defendants may suffer, including judgments, verdicts, awards, penalties,
attorney’s fees and costs, that arises out of the failure to pay any unpaid medical bills or future
medical expenses, or to otherwise fail to protect Medicare’s interests under the MSP Act which
exceed the amounts set forth in the final letters issued by these agencies. Plaintiff agrees by this
Agreement to waive any claims for damages, indemnification and/or contribution from any
causes of action of any kind or nature, including but not limited to a private cause of action
provided in the Medicare Secondary Payer (MSP) Act, 42 U.S.C. Section 1395y(b)(3)(A), in
connection with or arising as a result of the medical care and treatment rendered to the Plaintiff
regarding the injuries alleged in the Complaint.

           E)     It is understood and agreed that Plaintiff will provide Defendants all of the
information noted below (at his option plaintiff may do so under separate cover), and all
information required for Defendants to properly report this claim to Medicare pursuant to 42
U.S.C. 1395y(b)(8). Plaintiff further agrees that Defendants will provide the information below
and all information required under 42 U.S.C. 1395y(b)(8) to The Centers for Medicare and
Medicaid Services pursuant to The Medicare, Medicaid and SCHIP Extension Act of 2007.

                    i.   Full Name as it appears on Plaintiff’s Social Security Card
                   ii.   Social Security Number
                  iii.   Address
                  iv.    Date of Birth
                   v.    Medicare Health Insurance Claim Number (if any)
                  vi.    Gender

           F)      I, VICTOR PAYANO, further declare under penalty of perjury under the laws
of the State of New York, that: 1) I am not currently entitled to Medicare; and 2) none of the
treatment I received for the injury or injuries alleged in the Complaint or which could have been
alleged (or related to the allegations in the Complaint) or released in this Agreement were
submitted to or paid for by Medicare or Medicaid.

                                            Page 7 of 12
       Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 8 of 12



        11.     NONDISPARAGEMENT: Plaintiff further agrees that neither he nor anyone
under his control or at his direction will take, support, encourage, induce or voluntarily
participate in any action or attempted action that would negatively comment on, disparage or call
into question the business operations, policies or conduct of the Releasees, or to act in any way
with respect to such business operations, policies or conduct that would likely damage any of the
Releasees’ reputations, business relationships, or present or future business. For the purposes of
this Agreement, the term “disparage” includes and is not limited to comments or statements to
the press and/or media, as well as to persons and entities with whom the Releasees have a
business or charitable relationship, which would adversely affect the Releasees. However,
nothing in this Section shall be construed to prohibit Plaintiff from making truthful statements
concerning his experience litigating the Civil Action.

        12.     GOVERNING LAW: The rights and obligations of the Parties hereunder shall
be construed and enforced in accordance with, and shall be governed by, the laws of the State of
New York, without regard to principles of conflict of laws. The Court in this action shall retain
jurisdiction to enforce this agreement.

        13.    ENTIRE AGREEMENT: The Parties acknowledge that, in making this
Agreement, they relied entirely upon their own judgment, belief, interests, and the advice of their
counsel. The Parties acknowledge that, except as expressly set forth herein, no representations or
promises of any kind or character have been made by any Party or Parties, their agents,
representatives, or attorneys, to induce the execution of this Agreement. This Agreement
constitutes a single integrated contract expressing the entire agreement between the Parties
hereto. There is no other agreement or understanding, written or oral, expressed or implied,
between or among the Parties hereto concerning the subject matter hereof, except the
representations, promises, covenants, and agreements set forth herein. This Agreement
supersedes, cancels, and replaces any and all prior and/or contemporaneous negotiations and all
agreements, arrangements or representations proposed or otherwise, written or oral, concerning
the subject matter hereof.

       14.        IMPORTANT ACKNOWLEDGEMENTS: By signing this agreement:

             A)     The Parties affirm they have read this Agreement in its entirety;

           B)      The Parties understand the terms of this Agreement, and know that by
executing it they are giving up important rights;

            C)     The Parties affirm that they are competent to enter into this Agreement and
are not affected or impaired by illness, use of alcohol, drugs, medication or other substances or
otherwise impaired.

           D)    The Parties have been advised to consult with their attorneys prior to
executing this Agreement, and represent and warrant that they have done so, or that they
otherwise knowingly and voluntarily waive such right;

             E)     The Parties have signed this Agreement knowingly and voluntarily;



                                            Page 8 of 12
       Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 9 of 12



            F)     The Parties represent and warrant that they believe the attorneys’ fees portion
of the Settlement Payment to be fair and reasonable.

        15.    BINDING NATURE OF AGREEMENT: This Agreement is binding upon and
shall inure to the benefit of the Parties and their respective heirs, executors, administrators,
executors, successors, assigns and legal representatives. It is expressly recognized that each of
the Releasees is a beneficiary of this Agreement.

        16.    ARMS’ LENGTH TRANSACTION; MATERIALITY OF TERMS: The
parties have negotiated all the terms and conditions of this Agreement at arm’s length. All terms
and conditions of this Agreement in the exact form set forth in this agreement are material to this
agreement and have been relied upon by the Parties in entering into this Agreement, unless
otherwise expressly stated.

      17.     NO CONSTRUCTION AGAINST DRAFTER: This Agreement is the product
of negotiation among Plaintiff and Defendants and/or their respective counsel and shall be
deemed as having been prepared jointly by them. In interpreting the text of this Agreement, no
presumption against the drafter of any provision shall be made.

        18.     EFFECTIVE DATE: This Agreement shall become effective upon the
satisfaction of all conditions set forth in Paragraph 3.

        19.    SEVERABILITY: If any provision, subpart of any provision, phrase or clause
herein is determined by a court of competent jurisdiction to be invalid or unenforceable (other
than Paragraph 2, “Release”, as to which all monies paid hereunder must be returned to
Defendants if found to be invalid or unenforceable), those provisions, subparts, phrases or
clauses shall be considered duly severable and removed from the agreement, such that the
remaining provisions subparts, phrases and clauses shall continue in full force and effect.

        20.    WAIVER: No breach of any terms or provisions hereto will be deemed waived
unless in writing. The waiver of any breach of any terms or provisions of this Agreement shall
not be a waiver of any other breach of this Agreement.

       21.    HEADINGS: The headings or titles of the paragraphs contained herein are for
guidance purposes only and have no force or effect, nor do they in any way alter the terms or
meaning of this Agreement.

        22.     NO MODIFICATION EXCEPT IN WRITING: No waiver, modification or
amendment of the terms of this Agreement, whether purportedly made before or after the Court’s
approval of this Agreement, shall be valid or binding unless in writing, signed by or on behalf of
all Parties and then only to the extend set forth in such written waiver, modification, or
amendment, subject to any required Court approval. Any failures by any Party to insist upon the
strict performance by the other Party of any of the provisions of this Agreement shall not be
deemed a waiver of future performance of the same provisions or of any of the other provisions
of this Agreement, and such party, notwithstanding such failure, shall have the right thereafter to
insist upon the specific performance of any and all of the provisions of this Agreement.



                                           Page 9 of 12
       Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 10 of 12



       23.     MULTIPLE COUNTERPARTS: The Parties agree that this Agreement can be
signed in counterparts that all such counterparts, together, shall constitute one and the same legal
instrument.

       24.    EMAIL & FACSIMILE SIGNATURES: The Parties further agree that
photocopied, scanned, emailed, or facsimile signatures shall be deemed as effective as original
signatures.

       [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




                                          Page 10 of 12
      Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 11 of 12



       IN WITNESS WHEREOF, the Parties hereto have executed, or caused their duly
authorized officer to execute, this Agreement as of the day and year first written below.



                                           Victor Payano


                                           Date
STATE OF NEW YORK          )
                           )      ss.:
COUNTY OF                  )

On                                    , before me came Victor Payano, to me known, who
executed the foregoing Agreement, and duly acknowledged to me that he executed same as his
act for the purposes expressed herein.


                                           Notary Public


                                           For: 1652 POPHAM ASSOCIATES, LLC


                                           Print Name


                                           Sign Name


                                           Title


                                           Date

STATE OF NEW YORK          )
                           )      ss.:
COUNTY OF                  )

On                            , before me came                                    , to me
known, who executed the foregoing Agreement, and duly acknowledged to me that he executed
same as his act for the purposes expressed herein.



                                           Notary Public


                                         Page 11 of 12
      Case 1:17-cv-09983-HBP Document 26-1 Filed 10/26/18 Page 12 of 12




                                           For: PROTO PROPERTY SERVICES, LLC


                                           Print Name


                                           Sign Name


                                           Title


                                           Date

STATE OF NEW YORK          )
                           )      ss.:
COUNTY OF                  )

On                            , before me came                                    , to me
known, who executed the foregoing Agreement, and duly acknowledged to me that he executed
same as his act for the purposes expressed herein.



                                           Notary Public

                      [THIS IS THE END OF THE DOCUMENT.]




                                         Page 12 of 12
